Exhibit 10.2

 

FORM OF GRANT USED IN CONNECTION WITH THE NATIONAL RESEARCH CORPORATION
2004 NON-EMPLOYEE DIRECTOR STOCK PLAN, AS AMENDED

 

[Director name]

 

Re:     Stock Option Grant National Research Corporation Director Stock Plan

 

This letter is to confirm that on [date], you were automatically granted a
nonqualified stock option to purchase [# of shares] shares of Common Stock,
$.001 par value, of National Research Corporation (“Company”) pursuant to the
terms of the 2004 Non-Employee Director Stock Plan (the “Plan”).

 

Your stock option to purchase up to [# of shares] shares of Common Stock is
subject to the terms and conditions of the Plan. The option price is [price] per
share, which was the last sale price of a share of Common Stock on the NASDAQ
Stock Market on [date of grant], the date of grant.

 

In accordance with the terms of the Plan, when your options are granted on an
“Annual Grant Date” (i.e., the date of the Company’s Annual Meeting of
Shareholders) such options are not exercisable until the day immediately
preceding the next following Annual Grant Date (the “Vesting Date”), unless your
status as a director of the Company terminates because of death prior to that
time, in which event the options become immediately exercisable in full and may
be exercised for a period of three (3) years after the date of death. If for any
reason other than death you cease to be an outside director of the Company prior
to the Vesting Date, the options will be cancelled as of the date of such
termination. Subject to the foregoing, the options expire ten (10) years after
the date of grant, or if earlier, three (3) years after you cease to be an
outside director of the Company.

 

The other terms which govern your stock options are as set forth below and as
provided in the Plan.

 

Procedure for Exercise. You may exercise your options in whole or in part at any
time after the options have become exercisable (as discussed above) by
delivering written notice to the Company together with payment of the option
price in cash, previously acquired shares of Common Stock valued at their fair
market value or such other forms as the Board or Plan administrator approves.

 

Securities Laws Matters. Applicable federal and state securities laws govern the
disposition by you of shares purchased through the exercise of your options. You
may sell such shares only (1) pursuant to an effective registration statement
under the Securities Act of 1933, as amended (“Act”), or (2) in a transaction
which is exempt from registration under the Act, such as a sale which fully
complies with Rule 144 under the Act.

 

Non-Transferability. Your options may not be sold or transferred other than by
will or under the laws of descent and distribution, except that an option may be
transferred to the extent allowed by the Board or the Plan administrator. The
designation of a beneficiary will not constitute a transfer.

 

Conformity with Plan. Your options are intended to conform in all respects with,
and are subject to all applicable provisions of, the Plan. Inconsistencies
between this letter and the Plan will be resolved in accordance with the terms
of the Plan.

 

Please execute and return the enclosed copy of this letter to the Company. By
doing so, you agree to be bound by all of the terms of this letter and of the
Plan.

 

Very truly yours,

 

NATIONAL RESEARCH CORPORATION

 

    By:     [Authorized Officer]  

 

 

 

Accepted on this _____ day of _______________, [yyyy].

 

    [Director name], Director  

 

 